--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

among

STONEHAVEN REALTY TRUST,

RESOFT, INC.

and

INTRANET SOLUTIONS, INC.

 

Dated as of July 10, 2001

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

      1. PURCHASE AND SALE OF ASSETS               1.1       Generally        
      1.2       Excluded Assets         2. PURCHASE CONSIDERATION              
2.1       Purchase Price                       2.2       Royalty                
      2.3       Allocation of Purchase Price         3. ASSUMPTION OF
LIABILITIES         4. CLOSING         5. LABOR AND EMPLOYMENT MATTERS        
      5.1       Generally                       5.2       Employment Transition
Provisions         6. REPRESENTATIONS AND WARRANTIES OF SELLER               6.1
      Corporate Organization-Seller                       6.2       Corporate
Organization-Parent                       6.3       Qualifications to do
Business                       6.4       Corporate Power                      
6.5       Corporate Authority                       6.6       Conflicting
Agreements, Governmental Consents                       6.7       Actions,
Suits, Proceedings                       6.8       No Material Violations  
                    6.9       Customers and Suppliers                       6.10
      Employees                       6.11       Employee Plans                
      6.12       Labor Matters                       6.13       Title to
Personal Property                       6.14       Condition of Assets        
              6.15       Unearned Revenues                       6.16      
Contracts                       6.17       Intellectual Property Rights  

 

      6.18       Warranties                       6.19       Licenses and
Permits                       6.20       Financial Information                
      6.21       Taxes                       6.22       Capital Projects        
              6.23       Sufficiency of Assets                       6.24      
Trade Allowance                       6.25       Insurance                      
6.26       Brokers and Finders                       6.27       Investment
Purpose                       6.28       Continuity of Seller, No Distribution
of Shares                        6.29       Access to Information Regarding
Buyer                       6.30       Restricted Shares                      
6.31       Full Disclosure         7. REPRESENTATIONS AND WARRANTIES OF BUYER  
            7.1       Corporate Organization                       7.2      
Conflicting Agreements, Governmental Consents                       7.3      
Corporate Power                       7.4       Corporate Authority        
              7.5       Brokers and Finders                       7.6      
Authorization of Shares                       7.7       SEC Documents        
              7.8       Full Disclosure         8. CONDITIONS TO OBLIGATION OF
BUYER TO CLOSE               8.1       Representations and Warranties        
              8.2       No Material Adverse Change                       8.3
      Observance and Performance                       8.4       Employment
Agreements                       8.5       Lease Agreement                

 

      8.6       Officer’s Certificate                       8.7      
Verification of Operating Results                       8.8       [Intentionally
Omitted.]                       8.9       Searches                       8.10
      Condition of Assets                        8.11       Consents of Third
Parties               8.12       Release of Certain Claims                      
8.13       Notices                       8.14       Regulatory Approvals        
              8.15       Secretaries’ Certificates                       8.16
      Legal Opinion                       8.17       Copies of Documents        
              8.18       No Legal Actions                       8.19      
Closing Documents                       8.20       Proceedings and Documents  
                    8.21       W.A.R.N. Act         9. CONDITIONS TO OBLIGATION
OF SELLER AND PARENT TO CLOSE               9.1       Representations and
Warranties                       9.2       Observance and Performance        
              9.3       Officer’s Certificate                       9.4      
Secretary’s Certificate                       9.5       Referral Commission
Agreement                       9.6       Legal Opinion                   
   9.7       Notices                       9.8       Regulatory Approvals  
                    9.9       No Legal Actions  

 

10. REGISTRATION OF THE SHARES         11. INDEMNIFICATION               11.1
      Indemnification of Buyer                       11.2       Indemnification
of Seller and Parent by Buyer                       11.3       Investigation Not
a Defense                       11.4       Procedure for Indemnification        
12. POST-CLOSING TRANSITIONAL MATTERS               12.1       Delivery of
Tangible Assets                       12.2       Intellectual Property        
              12.3       Use of Purchased Supplies                       12.4
      Performance and Collection Agreement                       12.5      
Covenant to Change Name         13. EXPENSES         14. SURVIVAL         15.
[INTENTIONALLY OMITTED.]         16. ASSIGNMENT         17. COVENANT OF FURTHER
ASSURANCES         18. BULK TRANSFER LAW         19. PUBLIC ANNOUNCEMENT        
20. ENTIRE AGREEMENT         21. AMENDMENT AND WAIVER         22. CHOICE OF LAW
        23. JURISDICTION AND VENUE         24. SEVERABILITY         25.
COUNTERPARTS         26. NOTICES         27. PARTIES IN INTEREST         28.
HEADINGS         29. REMEDIES         30. KNOWLEDGE OF THE PARTIES  

 

 

SCHEDULES AND EXHIBITS

 

Schedule 1.1(a) – Equipment
Schedule 1.1(d) – Contracts
Schedule 1.1(e) – Intellectual Property
Schedule 1.1(e)(i) – Proprietary Software Products
Schedule 1.2(i) – License Agreements related to Software Products of Buyer
Schedule 2.3 – Pro Forma Purchase Price Allocation
Schedule 6.9 – Customers and Suppliers
Schedule 6.10 – EmployeesSchedule 6.11 – Employee Plans
Schedule 6.16 – Consents of Third Parties
Schedule 6.17(a) – Registered Intellectual Property Rights
Schedule 6.17(d) – Intellectual Property Licenses
Schedule 6.17(g) – Infringing Intellectual Property
Schedule 6.17(h) – Invalid or Unenforceable Intellectual Property
Schedule 6.17(j) – Consultants
Schedule 6.17(k) – Software Escrow
Schedule 6.18 – Product Warranties
Schedule 6.19 – Licenses and Permits
Schedule 6.22 – Real Property
Schedule 6.23 – Sufficiency of Assets
Schedule 6.25 – Insurance
Schedule 8.4 – Hired Employees

 

EXHIBIT A — Assignment and Assumption Agreement
EXHIBIT B — Bill of Sale

 

INDEX OF DEFINED TERMS

 

TERM REFERENCES     Assets § 1.1     Assignment and Assumption Agreement § 4    
Assumed Liabilities § 3     Available Employees § 5.2     Balance Sheet Date §
6.20     Bill of Sale § 4     Business Preamble     Buyer Preamble     Buyer
Indemnitee(s) § 11.1     Buyer SEC Documents § 7.7     Closing § 4     Closing
Date § 4     Code § 6.11     Common Stock § 2.1     Contracts § 1.1(d)    
Copyrights § 1.1(e)     Enforcement Exceptions § 6.5(a)     Equipment § 1.1(a)  
  ERISA § 6.11     Exchange Act § 7.7     Excluded Assets § 1.2     Final
Purchase Price Allocation § 2.3     Financial Statements § 6.20     GAAP § 6.20
    Hired Employees § 5.2     Hummingbird § 6.9(ii)     Indemnifying Party
§ 11.4     Indemnitee § 11.4     Intellectual Property § 1.1(e)     Losses
§ 11.1(a)     Parent Preamble     Parent Documents § 6.5(b)     Patents § 1.1(e)

 

    Permitted Encumbrances § 1.1(j)     Plan(s) § 6.11     Pro Forma Purchase
Price § 2.3     Proprietary Software Products § 1.1(e)     Purchase Orders §
1.1(c)     Purchase Price § 2.1     Registered Intellectual Property § 6.17(a)  
  Reseller Agreements § 1.1 (d)     SEC § 7.7     Securities Act § 6.27    
Seller Preamble     Seller Indemnitee(s) § 11.2     Service Contracts § 1.1(d)  
  Shares § 2.1     Software § 1.1(e)     Trade Secrets § 1.1(e)     Trademarks §
1.1(e)     Transaction Agreements § 6.5(a)     Unassignable Reseller Agreements
§ 6.16

 


ASSET PURCHASE AGREEMENT

 

             THIS ASSET PURCHASE AGREEMENT is dated as of July 10, 2001, by and
among STONEHAVEN REALTY TRUST, a Maryland self-administered real estate
investment trust (“Parent”), RESOFT, INC., a Delaware corporation and wholly
owned subsidiary of Parent (“Seller”), and INTRANET SOLUTIONS, INC., a Minnesota
corporation (“Buyer”).

RECITALS

             WHEREAS, Seller is engaged in the business of developing,
marketing, distributing, licensing, maintaining and supporting the Proprietary
Software Products (as defined in Section 1.1(e) hereof); providing technology
consulting services including, among other services, information technology
planning and analysis, network integration services, software implementation and
migration and website development; acting as an applications services provider
for users of the Proprietary Software Products; and reselling various computer
hardware and software products (the “Business”);

             WHEREAS, Seller desires to sell and Buyer desires to purchase all
of the assets, rights and interests of Seller used in, related to, created,
conceived, reduced to practice, or developed or under development (whether in
whole or in part, solely or jointly with others) in connection with, or arising
from the Business on the terms and subject to the conditions and exceptions of
this Agreement.

             NOW, THEREFORE, in consideration of the foregoing recitals and of
the mutual covenants and conditions contained herein, the parties hereby agree
as follows:

             1.          PURCHASE AND SALE OF ASSETS.

                           1.1        Generally .  On the terms and subject to
the conditions of this Agreement, Seller agrees to sell, transfer, assign,
convey and deliver to Buyer, and Buyer agrees to purchase from Seller, on and as
of the Closing Date (as defined in Section 4 hereof), all right, title and
interest in and to all of the assets, rights and interests of Seller used in,
related to, created, conceived, reduced to practice, or developed or under
development (whether in whole or in part, solely or jointly with others) in
connection with, or arising from the Business, wherever located and whether or
not reflected in its books and records, but expressly excluding the Excluded
Assets (as defined in Section 1.2 hereof).  Subject to such express exclusion,
the foregoing assets, rights and interests are hereinafter collectively referred
to as the “Assets.”  The Assets include, without limitation, the following:

                                        (a)         All machinery, equipment,
office equipment, telephone equipment, accessories, packing materials, product
literature, supplies and other miscellaneous tangible personal property owned by
Seller as of the date of this Agreement and used in, or related to, the Business
and all other tangible property concerning or necessary for the use, operation,
maintenance or repair thereof, including without limitation, off-the-shelf
software and firmware installed thereon and spare parts, as listed on Schedule
1.1(a) hereto (collectively, the “Equipment”);


                                        (b)        All rights of Seller under
any warranty or guarantee by any manufacturer, supplier or other transferor of
any of the Assets;

                                        (c)         All rights of Seller under
purchase orders issued by it in the ordinary course of operating the Business
(“Purchase Orders”);

                                        (d)        All rights of Seller under
any contracts of Seller to provide service or maintenance relating to Assets
(the “Service Contracts”), to resell third party software (the “Reseller
Agreements”) and under other contracts, licenses, indentures, guarantees,
leases, commitments, or other agreements related to the Business and identified
in Schedule 1.1(d) hereto (collectively, the “Contracts”);

                                        (e)         All of Seller’s rights,
title and interests in and to the Copyrights, Patents, Trademarks, Trade Secrets
(each as hereinafter defined), and any other intellectual property used in,
related to, conceived, created, reduced to practice, developed or under
development (whether in whole or in part, solely or jointly with others) in
connection with, or arising from the Business, including, without limitation,
all copyrights, patent rights, trademarks, service marks and trade dress rights,
trade secret rights, license rights, contract rights, moral rights (and waivers
thereof), mask works, rights of publicity, rights in the nature of unfair
competition rights, rights to sue for passing off, and all other intellectual
property rights therein that are, or may in the future be, recognized under the
laws of any country, or any political subdivision thereof, or under any
bilateral or international convention or treaty (collectively, the “Intellectual
Property”).

                                        The Intellectual Property includes,
without limitation, all Intellectual Property listed on Schedule 1.1(e) hereof
and all of Seller’s rights, title and interests in and to (i) all versions
(whether or not released) of the object code, source code and scripts for the
software listed on Schedule 1.1(e)(i) and any related software or firmware,
prebuilt solutions, or scripts conceived, created, reduced to practice,
developed or under development by or on behalf of Seller, together with all
documentation related thereto (collectively, the “Proprietary Software
Products”), together with all third-party computer software and firmware
incorporated therein, or necessary for the development, operation, maintenance
or support thereof and all documentation related thereto (collectively, and
together with the Proprietary Software Products, the “Software”); (ii) all names
and slogans, variations or components of and logos associated with such names
and slogans, together with the goodwill associated therewith, and the URLs and
domain names related to the Business; (iii) the product literature related to
the Business; (iv) all other intellectual property and intellectual property
rights as are necessary or useful for the ownership of the Software and the
conduct of the Business as currently conducted; and (v) all licenses and
sublicenses granted and obtained with regard thereto, and rights thereunder,
remedies against infringements thereof, and rights to protection of interests
therein under the laws of all jurisdictions.

                                        As used in this Agreement, the following
terms have the following meanings:

                                        “ ;Copyrights” means all computer code
or programs, whether in the source code or object code version (together with
and including any algorithm, flowchart, schematic, diagram, header file,
library, object, specification, annotation, or other documentation related
thereto, and together with and including any prebuilt solutions and scripts),
artwork, illustrations, graphics, icons, audio works, video clips, audio-visual
works, photographs, descriptive or other text, data, databases, research,
reports, analyses, forecasts, and business plans, all other works of authorship
and any other works recognized as copyrightable subject matter under the laws of
any country or political subdivision thereof or any bilateral or international
convention or treaty, together with all worldwide copyrights therein (and all
applications, rights to make applications, registrations, recordations,
renewals, extensions, reversions or restorations thereof and therefor).


                                        “Patents” means all inventions,
improvements, innovations, ideas, concepts, designs, processes, methods and
techniques and know-how (whether patentable, patented, reduced to practice or
not), and all other subject matter recognized as patentable under the laws of
any country, or any political subdivision thereof, or under any bilateral or
international treaty or convention, together with all patent rights granted
therein (or applications therefor) and all reissues, reexaminations and
extensions thereof, and all divisionals, substitutions, renewals, continuations
and continuations-in-part, thereof.

                                        “ ;Trademarks” means all trademarks,
trade names, service marks, slogans, logos, trade dress, internet domain names,
other electronic communications identifications and other sources of business
identification recognized in any country, or any political subdivision thereof
or under any bilateral or international treaty or convention (whether registered
or unregistered), together with all related contract rights and all
registrations, recordings and renewals thereof (and all applications in
connection therewith) and together with the goodwill associated therewith; and

                                        “ ;Trade Secrets” means all confidential
information or other items recognized as “trade secrets” under the laws of any
country, or any political subdivision thereof, or under any international
convention or treaty.

             (f)         Except for prepaid rents, all prepaid expenses, advance
payments, deposits and claims for refund, credit, causes of action, choses in
action, rights of recovery, rights of set off, and rights of recoupment relating
to the Business;

             (g)        All claims and rights of Seller under insurance policies
in respect of any Assets and the Assumed Liabilities (as defined in Section 3
hereof), and all causes of action, judgments, claims and demands relating to any
Assets and the Assumed Liabilities;

             (h)        All sales records, ledgers, files, correspondence,
documents, drawings, specifications, charts, plans, purchase records, customer
lists, sales lead databases, supplier lists, advertising and promotional
materials, production records, business plans, covenants not to compete,
studies, reports, marketing materials, data and other records related to the
Business; all records regarding the Occupational Safety and Health Act and other
governmental examinations and clearances related to the Business; provided,
however, that Seller may make and retain copies of any records transferred to
Buyer;

             (i)          All amounts earned for services performed after the
Closing Date under ongoing contracts with customers of the Business; and

             (j)          All other goodwill and other general intangibles of
Seller used in, related to or arising from the Business.


                           Except as hereinafter specifically provided, the
Assets will be transferred by Seller to Buyer in accordance with this Agreement
free and clear of all liens, security interests or encumbrances, other than (i)
liens for taxes not yet due and payable and (ii) other liens, charges or
encumbrances incidental to the conduct of the Business in the ordinary course or
the ownership of the Assets that were not incurred in connection with the
borrowing of money or the obtaining of advances or credit and that do not in the
aggregate materially detract from the value of the Assets or materially impair
or interfere with the use thereof in the operation of the Business
(collectively, the “Permitted Encumbrances”).

                           1.2        Excluded Assets.  All assets of Seller not
identified as Assets in Section 1.1 above are excluded from sale to Buyer (the
“Excluded Assets”), including, but not limited to:

                                        (a)         Cash and cash equivalents;

                                        (b)        All securities owned by
Seller;

                                        (c)         All rights of Seller under
any claims, deposits, prepayments, refunds, causes of action, choses in action,
rights of recovery, rights of set off and rights of recoupment (including any
such items relating to the payment of taxes) not directly relating to the
Business;

                                        (d)        All accounts, notes or other
receivables due to Seller;

                                        (e)         All amounts earned for
services performed, whether billed or unbilled, as of the Closing Date under
ongoing contracts with customers of the Business;

                                        (f)         All assets of Seller not
used in, related to, conceived, created, reduced to practice, developed or under
development in connection with, or arising from the Business;

                                        (g)        The Trademarks RERFP and
REBuild;

                                        (h)        Any and all interest of
Seller in securities or assets of MyFreeDesk.com, Inc., or any claims against
Mr. Odeh Mehawesh related to such securities or assets.

                                        (i)          All rights of Seller
obtained from Buyer under license agreements related to software products of
Buyer licensed to Seller, including, without limit, agreements set  forth in
Schedule 1.2(i);

                                        (j)          The corporate charter,
qualifications to conduct business as a foreign corporation, arrangements with
registered agents relating to foreign qualifications, taxpayer and other
identification numbers, general ledgers, tax returns, seals, minute books, stock
transfer books and similar documents of Seller relating to the organization,
maintenance and existence of Seller as a corporation (provided that Buyer shall
have access thereto to the extent reasonably necessary for the operation of the
Business and the preparation of tax returns and financial statements of Buyer
following the Closing Date); and


                                        (k)         Any of the rights of Seller
under this Agreement or any other agreement between Seller and Buyer entered
into on or after the date of this Agreement in accordance with the terms hereof.

             2.          PURCHASE CONSIDERATION.

                           2.1        Purchase Price.  At the Closing, on the
terms and subject to the conditions of this Agreement, Buyer will issue to
Seller, in consideration of the Assets, 200,000 shares (the “Shares”) of Common
Stock, par value $.01, of Buyer (the “Common Stock”).  For purposes of this
Agreement, the purchase price of the Assets (the “Purchase Price”) is equal to
(a)(i) the number of Shares issued at the Closing multiplied by (ii) the last
trading price of the Common Stock on the Nasdaq Stock Market on the last trading
day immediately preceding the Closing Date plus (b) the book value of the
Assumed Liabilities (as defined herein).

                           2.2        Royalty .  During the two years ending on
the second anniversary of the Closing Date, Buyer will pay Seller a royalty of
two percent (2%) of revenues collected for the license of Proprietary Software
Products, as independent products.  No royalty will be applied to (a)
Proprietary Software Products incorporated in whole or in part into other
software products of Buyer resulting in a software product materially different
from the Proprietary Software Products as in existence as of the Closing Date,
or (b) any of the Proprietary Software Products that is materially modified by
Buyer after the Closing Date.  Buyer will make payment, if any is required, of
the royalty no later than 45 days after the end of each three-month period, or
portion thereof for the first and last periods, ending on March 31, June 30,
September 30 and December 31 of each year during which the royalty applies on
the net license revenues earned in such period, accompanied by such
documentation as may be agreed upon by the parties.  Nothing contained herein
shall obligate Buyer to license any REDocs software, as in existence as of the
Closing Date, or software licensed under the REDocs tradename Buyer will
promptly inform Seller if it discontinues licensing of any of the REDocs
products for any reason, including due to development of alternative products.

                           2.3        Allocation of Purchase Price.  For
purposes of this Agreement, the pro forma purchase price of the Assets (the “Pro
Forma Purchase Price”) is equal to (a)(i) the Shares multiplied by (ii) the last
trading price of the Common Stock on the Nasdaq Stock Market on the last trading
day immediately preceding the date hereof plus (b) the book value of the Assumed
Liabilities.  The Pro Forma Purchase Price (and other capitalizable costs of the
transactions contemplated by this Agreement) is allocated to the Assets as set
forth in Schedule 2.3 hereto.  At the Closing Buyer will deliver an allocation
of the Purchase Price (the “Final Purchase Price Allocation”) to the Assets for
tax and financial accounting purposes.  The Final Purchase Price Allocation will
be consistent with Schedule 2.3 hereto and will be subject to Seller approval
that will not be unreasonably withheld.  Seller and Buyer affirm that the
allocation reflected in Schedule 2.3 is fair and equitable.  Neither Seller nor
Buyer will take a position inconsistent with the Final Purchase Price Allocation
for all federal, state, local and foreign tax purposes for any tax years or
periods, including the determination of taxable gain or loss on the sale of the
Assets.


             3.          ASSUMPTION OF LIABILITIES.  Except as hereinafter
specifically provided, Buyer shall not assume any liabilities or obligations of
Seller and Seller shall be solely liable for all liabilities and obligations
arising from or in connection with ownership of the Assets or operation of the
Business prior to the Closing Date, whether or not reflected in its books and
records.  Subject to the conditions of this Agreement, on the Closing Date Buyer
shall assume only the following liabilities and obligations of Seller
(collectively, the “Assumed Liabilities”):

                                        (i)          Obligations of Seller
arising under the Service Contracts;

                                        (ii)         Obligations of Seller under
the Purchase Orders; and

                                        (iii)        Obligations of Seller
arising from and after the Closing Date under the Contracts.

             4.          CLOSING.  The closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Faegre &
Benson LLP, 2200 Wells Fargo Center, 90 South Seventh Street, Minneapolis,
Minnesota 55402-3901, at 10:00 a.m. on July 10, 2001 or such time as Buyer and
Seller may mutually agree (the “Closing Date”).  At the Closing (a) Buyer shall
(i) issue to Seller the Shares representing the Purchase Price as specified in
Section 2.1 hereof, (ii) deliver to Seller the various certificates, instruments
and documents referred to in Section 9 hereof, (iii) deliver the Final Purchase
Price Allocation as specified in Section 2.3 hereof, and (iv) deliver to Seller
the Assignment and Assumption Agreement in the form of Exhibit A hereto (the
“Assignment and Assumption Agreement”) and such other assumptions as Seller may
reasonably request to evidence the assumption by Buyer of the Assumed
Liabilities, and (b) Seller shall (i) deliver to Buyer a Bill of Sale in the
form of Exhibit B hereto (the “Bill of Sale”), the Assignment and Assumption
Agreement, and such bills of sale, assignments and other documents of transfer
reasonably required to transfer to Buyer the interest of Seller in the Assets
and (ii) deliver to Buyer the various certificates, instruments and documents
referred to in Section 8 hereof.

             5.          LABOR AND EMPLOYMENT MATTERS.

                           5.1        Generally .  Without limiting the
generality of Section 3 hereof, Buyer will not assume any employment or employee
benefit obligation, or any wage or salary payment obligation, including without
limitation those arising under any pension, profit sharing, deferred
compensation, bonus, stock option, severance, welfare, sick leave, vacation,
wage or other employee benefit or compensation plan, procedure, policy or
practice of Seller regardless of whether such plan, procedure, policy or
practice is disclosed to Buyer.

                           5.2        Employment Transition Provisions.  All
employees of Seller employed in the Business and specifically listed in Schedule
6.10 hereto (the “Available Employees”) not hired by Buyer as of the Closing
Date will remain in the employ of Seller or will be terminated by Seller at
Seller’s discretion.  All of the Available Employees who have accepted
employment with Buyer (each a “Hired Employee”) as of the Closing Date will be
terminated by Seller no later than the Closing Date.  On the Closing Date, or as
soon as practicable thereafter or as otherwise agreed between such Hired
Employee and Seller, but in any event no later than the earlier of the date
required by applicable law or the date that would otherwise have been the next
regularly scheduled payday for each such person, Seller will pay each Hired
Employee all accrued wages, salary, commission, bonus and other employee
compensation payments for all periods prior to the Closing Date.  In addition,
Seller will pay or provide such Hired Employee all other employee benefits
maintained by Seller for all periods prior to the Closing Date, all in
accordance with applicable law, and will satisfy all obligations imposed by
applicable federal or state law (including without limitation the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended) relating to health and
other benefit continuation privileges for any such Hired Employee.


             6.          REPRESENTATIONS AND WARRANTIES OF SELLER.  Parent and
Seller hereby represent and warrant to Buyer that, except as provided herein,:

                           6.1        Corporate Organization-Seller.  Seller is
a corporation duly organized and validly existing, is in good standing under the
laws of the State of Delaware, and has the power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to own its properties and carry on its business as now being conducted.  True
and correct copies of the Certificate of Incorporation, as amended to date, and
Bylaws of Seller have been provided to Buyer.  Other than short-term investments
that constitute cash equivalents, and except for Seller’s claim to certain
securities of MyFreeDesk.com, Inc., Seller does not own, directly or indirectly,
any equity or other ownership interest in any corporation, partnership, joint
venture or other equity enterprise related to the Business.

                           6.2        Corporate Organization-Parent.  Parent is
a trust duly organized and validly existing, is in good standing under the laws
of the State of Maryland, and has the power and authority to own its properties
and carry on its business as now being conducted.  Parent owns directly or
indirectly each of the outstanding shares of capital stock of Seller.  All of
the outstanding shares of capital stock of Seller are duly authorized, validly
issued, fully paid and nonassessable, and are owned directly by the Parent free
and clear of all liens, pledges, security interests, claims or other
encumbrances.

                           6.3        Qualifications to do Business.  Seller is
duly qualified to do business and is in good standing under the laws of the
State of Minnesota.  Seller is not required to be qualified to do business in
any other jurisdiction.

                           6.4        Corporat e Power.  Each of Seller and
Parent has the power to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

                           6.5        Corporate Authority.

                           (a)         All actions on the part of the Seller
necessary for the authorization, execution and delivery of this Agreement, the
Bill of Sale, the Assignment and Assumption Agreement, and the other agreements,
documents and instruments contemplated hereby (collectively, the “Transaction
Agreements”), and the consummation of the transactions contemplated thereby,
have been taken or will be taken prior to Closing.  The Transaction Agreements
are, or when delivered will be, legal, valid and binding obligations of Seller,
enforceable in accordance with their respective terms except that the
enforcement thereof may be limited by (i) bankruptcy, insolvency, 
reorganization, moratorium or similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally or (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought (regardless of whether such enforcement is considered in a proceeding at
law or in equity) (collectively, the “Enforcement Exceptions”).


                           (b)        All actions on the part of the Parent
necessary for the authorization, execution and delivery of this Agreement and
the other agreements, documents and instruments contemplated hereby to be
executed and delivered by Parent (collectively, the “Parent Documents”), and the
consummation of the transactions contemplated thereby, have been taken or will
be taken prior to Closing.  Except for the transactions contemplated by the
Transaction Agreements, Parent has no current intent or obligation to dispose of
any of its assets other than in the normal course of its business.  The Parent
Documents are, or when delivered will be, legal, valid and binding obligations
of Parent, enforceable in accordance with their respective terms except that the
enforcement thereof may be limited by the Enforcement Exceptions.

                           6.6        Conflicting Agreements, Governmental
Consents.  The execution and delivery by Seller of the Transaction Agreements
and the execution and delivery by Parent of the Parent Documents, the
consummation of the transactions contemplated thereby, and the performance or
observance by the Seller and Parent of any of the terms or conditions thereof
will not (a) conflict with, or result in a breach or violation of the terms or
conditions of, or constitute a default under, or result in the creation of any
lien on any of the Assets pursuant to, the Certificate of Incorporation or
Bylaws of Seller, the Declaration of Trust or Bylaws of Parent, any award of any
arbitrator, or any indenture, contract (except as set forth on Schedule 6.16) or
agreement (including any agreement with security holders), instrument, order,
judgment, decree, statute, law, rule or regulation to which Seller, Parent or
the Assets is subject, or (b) require any filing or registration with, or any
consent or approval of, any federal, state or local governmental agency or
authority.

                           6.7        < u>Actions, Suits, Proceedings.  There
are no requests, notices, investigations, claims, demands, actions, suits or
other legal or administrative proceedings pending or, to the best knowledge of
Seller or Parent, threatened against Seller or Parent or any of their property
in any court or before any federal, state, municipal or other governmental
agency that, (a) if decided adversely to Seller or Parent, would have a material
adverse effect upon the Business or Assets, (b) seek to restrain or prohibit the
transactions contemplated by this Agreement or obtain any damages in connection
therewith, or (c) in any way call into question the validity of the Transaction
Agreements or Parent Documents; nor is Seller or Parent in default with respect
to any order of any court or governmental agency entered against it in respect
of the Business or Assets.

                           6.8        N o Material Violations.  Neither Seller
nor Parent is in material violation of any applicable law, rule or regulation
relating to the Business or any of the Assets.  Neither Seller nor Parent has
received any communications containing any requests, notices, investigations,
claims, demands, actions, administrative proceedings, hearings or other
governmental claims or proceedings against either Seller or Parent or both
alleging or investigating the existence of any such violation.

                          6.9        Customers and Suppliers.  Schedule 6.9
hereto lists all customers and material suppliers of Seller relating to the
Business, referencing the Contracts with each such customer or supplier or, if
such agreement is oral, in each case setting forth the material terms of the
purchase or supply agreements with such customer or supplier including the
effective date, term, price and quantity terms of such agreements.  Seller and
Parent have no notice or reason to believe that:


             (i)          any customer of Seller relating to the Business
intends to terminate, fail to renew or otherwise modify the terms of its
relationship with Seller in any material manner; or

             (ii)         any supplier or other customer of Seller relating to
the Business intends to cancel or otherwise modify its relationship with Seller
in any manner except that Hummingbird USA, Inc. (“Hummingbird”) may refuse to
permit assignment of the Solutions Provider Network Agreement between Seller and
Hummingbird and iManage Corp. may refuse to continue its relationship with
Seller upon execution of this Agreement.

                           The consummation of the transactions contemplated by
this Agreement will not, to the knowledge of Seller or Parent, materially and
adversely affect the relationship of any supplier or customer with the Business
except with regards to Hummingbird as set forth above.

                           6.10      Employees.  Schedule 6.10 hereto lists all
employees of Seller at the date hereof engaged in operation of the Business and
in the case of each such employee sets forth the position, level of
compensation, earned and accrued vacation, date of employment, and years of
employment recognized for determining eligibility for participation in, and
vesting and credited service, under any Plan (as defined in Section 6.11), as
the case may be.

                           6.11      Employee Plans .  Set forth on Schedule
6.11 hereto is a list of all pension, profit sharing, retirement, stock
purchase, stock option, bonus, incentive compensation and deferred compensation
plans, all life, health, dental, accident or disability plans, workers’
compensation and other insurance plans, all severance or separation plans, and
any other employee benefit plans, practices, policies or arrangements of any
kind, whether written or oral, that are maintained by Seller or Parent for the
benefit of (or under which Seller or Parent has any obligations, whether
absolute or contingent, to) any of Seller’s employees (including former
employees) engaged in the operation of the Business, including but not limited
to any “employee benefit plan” that is subject to the Employee Retirement Income
Security Act of 1974 (“ERISA”) (individually a “Plan” and collectively the
“Plans”).  Seller has made available to Buyer true and correct copies of each of
the Plans and of any related trust agreements, insurance contracts or other
related agreements.  Seller and Parent have also made available to Buyer, with
respect to each of the Plans, the most recent summary plan description, if any. 
Each of the Plans complies in all material respects with ERISA, the Internal
Revenue Code of 1986, as amended (the “Code”), and all other statutes, rules and
regulations, agreements and instruments by which it is governed, and no event
has occurred that could result in the imposition of an excise tax, penalty or
other liability on Seller or Parent, a Plan or any fiduciary with respect to a
Plan.  All applicable ERISA requirements as to the filing of reports, documents
and notices regarding the Plans with the Department of Labor, the Internal
Revenue Service and the Pension Benefit Guaranty Corporation, and the furnishing
of such documents to participants and beneficiaries on or prior to the date
hereof, have been complied with in all material respects.  There are no actions,
suits, investigations, or proceedings pending or, to the knowledge of Seller or
Parent, threatened against the Plans or any fiduciaries thereof respecting their
duties to the Plans or the assets or any trust under any of the Plans.  At no
time during the 72–month period preceding the Closing Date have the Seller or
any entity aggregated with the Seller under Section 414(b), (c), (m) or (o) of
the Code or Section 4001 of ERISA maintained or contributed to any plan that is
a multiemployer plan as defined in Section 4001(a)(3) of ERISA, or any plan that
is a defined benefit pension plan subject to Title IV of ERISA.


                           6.12      Labor Matters .  There are no existing
labor disputes or disturbances involving the Business that have a material
adverse effect on the Business or the future prospects of the Business or the
Assets.  There are no existing employment agreements or collective bargaining
agreements between Seller or Parent and any of the Hired Employees or any
collective bargaining unit representing any such employees, and no such
agreements are currently in the process of being negotiated.  No petition has
been filed or is pending with the National Labor Relations Board by any labor
organization or any group of employees for an election or certification
regarding the representation of any of the Available Employees by a labor
organization.  There is no present solicitation or campaign by any labor
organization or employee for the representation of Seller’s employees and the
Available Employees by a labor organization.

                           6.13      Title to Personal Property.  Seller has
good title to or a valid leasehold in all personal property included in the
Assets, free and clear of all mortgages, liens, pledges, charges and
encumbrances, other than Permitted Encumbrances.

                           6.14      Condition of Assets.  All of the tangible
Assets necessary for the conduct of the Business are free from defects, have
been maintained in accordance with normal industry practice, and are in good
operating condition and repair (subject to normal wear and tear).  Seller has
taken all necessary action, including when required the filing of Uniform
Commercial Code financing statements, to establish, perfect and protect as
against third parties the interest of Seller in inventory, equipment or other
tangible assets in the possession of others.

                           6.15      Unearned Revenues.  No customers of the
Business have been billed, or have paid any amount, for any services, licenses
or products that have not been performed or delivered by Seller.  No amounts
have been billed or collected by Seller related to any of the Assumed
Liabilities.

                           6.16      Contracts.  Schedule 1.1(e) hereto sets
forth correctly all contracts, indentures, guarantees, leases, commitments or
other agreements related to the Business to which Seller or Parent is a party or
by which either is bound except Purchase Orders.  Seller or Parent and, to the
knowledge of Seller and Parent, each other party thereto have substantially
performed all obligations required to be performed by it to date, and are not in
default in any material respect, under any of the instruments or agreements
described above.  Except for those instruments and agreements that by their
terms may be terminated by third parties with a notice period of two months or
less, as to which no representation with regard to assignment is made, and
except as set forth in Schedule 6.16, the instruments and agreements described
above that are to be assigned to Buyer hereunder are each in full force and
effect and are assignable to Buyer without the consent of third parties, and
Seller has not waived or assigned to any other person any of its rights
thereunder.  The Reseller Agreements set forth on Schedule 6.16 are hereinafter
collectively referred to as the “Unassignable Reseller Agreements.”  Seller has
delivered to Buyer true and correct copies of all such contracts, indentures,
guaranties, leases, commitments and other agreements.

                           6.17      Intellectual Property Rights.

                           (a)         Schedule 6.17(a) sets forth a complete
and accurate list of (i) all filed patent applications and patents issued with
respect to the Intellectual Property, and all reissues, reexaminations and
extensions thereof, and all divisionals, substitutions, renewals, continuations
and continuations-in-part thereof; (ii) all filed trademark, service mark, and
trade name applications and all registered trademarks and service marks, all
reserved trade names, and all registered Internet domain names included in the
Intellectual Property, and all extensions and renewals thereof; and (iii) all
registered copyright applications and registered copyrights in the Intellectual
Property, together with all renewals, extensions, reversions or restorations
thereof and therefor (collectively, the “Registered Intellectual Property”). 
All of Seller’s rights, such as they are, in such Registered Intellectual
Property are in full force and effect and will not expire or require renewal
until the respective dates (if any) set forth in Schedule 6.17(a).  All
statements and representations made by Seller in any pending Intellectual
Property applications, filings or registrations relating to the Business or
Seller were true in all material respects as of the time they were made and
remain true as of the date of this Agreement.  Seller has delivered to Buyer
true and complete copies of all copyright registrations, trademark
registrations, patents, and any applications therefor, or filings related
thereto, made by or on behalf of Seller relating in any way to the Intellectual
Property or the Business.


                           (b)        The documentation and the source code with
its embedded commentary, descriptions and indicated authorships, the
specifications and the other informational materials that describe the
operation, functions and technical characteristics applicable to the Proprietary
Software Products include sufficient documentation in the form of manufacturing
and engineering plans, blueprints, designs, process instructions, formulae,
quality assurance protocols and procedures and the like and are complete in all
material respects, have been faithfully and accurately compiled in accordance
with standards generally practiced by companies whose principal business is
creation or development of software and are sufficient to permit persons who are
reasonably skilled and proficient in the design, manufacture and sale of
software products as now being produced to continue the same in the ordinary
course of business and to support and maintain the products and services and
enforce their rights to control or prevent use of such Proprietary Software
Products by others.  The Proprietary Software Products under development by
Seller are being developed in accordance with standards generally practiced by
companies whose principal business is creation or development of software.

                           (c)         Schedule 1.1(f) hereto is an accurate and
complete list of Intellectual Property included in the Assetsand represents all
intellectual property and intellectual property rights as are necessary or
useful for the ownership of the Software and the conduct of the Business as
currently conducted.

                           (d)        Schedule 6.17(d) is a complete and
accurate list of each item of Intellectual Property included in the Assets that
any third party owns and that Seller has the right to use pursuant to a license,
sublicense, or other agreement, including off-the-shelf software, together with
a list of such agreements.  Except for the Unassignable Reseller Agreements set
forth on Schedule 6.16, each agreement specified on Schedule 6.17(d) is legal,
valid, binding, enforceable, and in full force and effect, and Seller is not in
breach, and no circumstances or grounds exist that would give rise to a claim of
breach or right of rescission, termination, revision or amendment of any of such
agreements, including, without limitation, the signing of this Agreement or the
Closing.  Seller has sole, exclusive, valid and unencumbered title to rights
granted in the agreements listed in Schedule 6.17(d) and has not granted any
liens, mortgages, encumbrances, licenses or other rights thereon or therein
except as disclosed on Schedule 6.17(d).  Except as disclosed on Schedule
6.17(d), Seller is not obligated to pay royalties, fees, or other payments to
any owner of, applicant for, licensor of, or other claimant to any of the
Intellectual Property included in the Assets.


                           (e)         Except for the Intellectual Property
listed on Schedule 6.17(d), Seller owns sole, exclusive, valid, clear and
unencumbered title to all Intellectual Property included in the Assets, and has
not granted any liens, mortgages, encumbrances, licenses or other rights thereon
or therein.

                           (f)         Except as disclosed on Schedule 6.17(d),
Seller has not sold, assigned, conveyed or otherwise transferred, by oral or
written agreement, expressly or impliedly, any rights, title or interest in or
to the Intellectual Property.  Seller has delivered to Buyer a true and complete
copy of each agreement disclosed on Schedule 6.17(d), including, without
limitation, all amendments, waivers or other changes thereto.

                           (g)        Seller has full right, power and authority
to sell, transfer, assign, convey and deliver to Buyer all of the Intellectual
Property included in the Assets.  Except for the Unassignable Reseller
Agreements, if the consent of any third party is required before Seller may
rightfully transfer or assign its rights in any Intellectual Property owned by a
third party, Seller has obtained such written consent and has delivered a true
and complete copy of the document evidencing such consent to Buyer.  Except as
set forth on Schedule 6.17(g), the Intellectual Property does not infringe any
Patents, Copyrights, Trademarks or Trade Secrets or other proprietary rights of
any third party.  No consents, rights or licenses are required from any third
party to exercise any rights with respect to the Intellectual Property, except
as disclosed on Schedule 6.17(d).  Neither Parent nor Seller is infringing upon,
and neither has in the past infringed upon, any known right or claimed right of
any person or entity under or with respect to any Intellectual Property included
in the Assets (nor has Seller or Parent received written notice with respect to
any of the foregoing).  In connection with the operation of the Business,
neither Seller nor Parent is unlawfully using and neither has unlawfully used
any confidential information, trade secrets or proprietary information of
others.

                           (h)        Neither Seller nor Parent has receive d
any communications alleging any interference, opposition, cancellation,
reexamination or other contest, proceeding, action, suit, hearing,
investigation, charge, complaint, demand, notice, claim, dispute nor any claim
of infringement, misappropriation or other violation by Seller or Parent of any
intellectual property or other proprietary rights of any other individual or
entity relating to the Assets or the Business pending or, to the knowledge of
Seller and Parent, threatened against Seller or Parent.  Neither of Seller or
Parent is currently evaluating any intellectual property of another person or
entity (and have not conducted any such evaluations in the past five years) to
determine whether a license thereof is necessary or desirable or whether such
intellectual property may otherwise have a material adverse effect on the
Business or Assets.  No governmental agency or authority has disputed Seller’s
right to obtain or continue registration of any Intellectual Property of Seller
included in the Assets where Seller has applied for such registration, except
where such dispute has been resolved in favor of issuing or continuing such
registration.  Except as set forth on Schedule 6.17(h), each of Seller and
Parent has no reason to believe that (i) any of the Intellectual Property
included in the Assets and owned or used by Seller in the Business is invalid or
unenforceable (whether due to the existence of prior art, inequitable conduct
such as patent fraud or misuse, prior use or creation, abandonment or
otherwise), or (ii) any pending applications of Seller for patents or for
registration of other Intellectual Property included in the Assets will be
denied or will be materially restricted or conditioned, or any prior art or
other information or circumstance exists which would cause such denial,
restriction or condition.  All payments to governmental agencies required to
maintain the effectiveness of any patents or any Registered Intellectual
Property included in the Assets have been timely paid.


                           (i)          Neither Seller nor Parent has any
agreement to indemnify any individual or entity against any charge of
infringement of any Intellectual Property included in the Assets, other than
indemnification provisions normal and usual for Seller’s industry contained in
Purchase Orders or Contracts arising in the ordinary course of business.

                           (j)          Employees and consultants of Seller have
performed all computer programming with respect to the Intellectual Property
included in the Assets and employees and consultants of Seller have authored all
user documentation. Each individual and entity, including each employee, agent,
consultant, and contractor, who has contributed to or participated in any way in
the conception, creation, reduction to practice and/or development of the
Intellectual Property included in the Assets was at the time of such
contribution or participation (i) a party to and bound by a valid, enforceable,
duly executed agreement with Seller containing appropriate confidentiality
provisions, standard “work-made-for-hire” provisions, in accordance with
applicable law, and a valid written assignment in favor of Seller as assignee
that has conveyed to Seller all right, title and interest in and to all
worldwide intellectual rights in the Copyrights, Patents, Trademarks, Trade
Secrets and other intellectual property created, conceived, reduced to practice
and/or developed by such individual or entity in connection with the Software or
the Business, including, without limitation, all worldwide copyrights and patent
rights therein and thereto; or (ii) a genuine employee (and not a subcontractor)
of an entity described in subsection (i) of this sentence bound by a valid,
enforceable, duly executed agreement with such entity containing appropriate
confidentiality provisions, standard “work-made-for-hire” provisions, in
accordance with applicable law, and a valid written assignment in favor of such
entity (for the benefit of Seller) or in favor of Seller directly, as assignee,
that has conveyed to Seller all rights, title and interests in and to all
worldwide intellectual rights in the Copyrights, Patents, Trademarks, Trade
Secrets and other intellectual property created, conceived, reduced to practice
and/or developed by such individual in connection with the Software or the
Business, including, without limitation, all worldwide copyrights and patent
rights therein and thereto.  Except as set forth on Schedule 6.17(j), no
subcontractors of any person or entity have contributed to or participated in
the conception, creation, reduction to practice and/or development of the
Intellectual Property included in the Assets.  Schedule 6.17(j) hereto sets
forth the names and addresses of all entities and persons who have performed
work for Seller related to the Intellectual Property and/or the Business, a
description of the work performed by each such person, and the dates on, or time
period(s) during, which each such person performed such work.  Seller has
delivered to Buyer a true and complete copy of each agreement under which each
such person performed work related to the Intellectual Property and/or the
Business.

                           (k)         Except as disclosed on Schedule 6.17(k),
no Intellectual Property of Seller included in the Assets has been escrowed or
stored, or is required to be escrowed or stored, on behalf of or for the benefit
of any person or entity.  No person or entity other than Seller and its
employees and consultants who have a “need to know” in connection with the
performance of their duties to Seller has access or rights to the source code of
the Software.


                           (l)          Seller has used and is using
commercially reasonable methods to protect Seller’s intellectual property
rights.  To the knowledge of Seller and Parent, in no instance has the
eligibility of the Intellectual Property for protection under applicable
copyright or trademark law been forfeited to the public domain by omission of
any required mark, notice or any other actions.  Seller has promulgated and used
commercially reasonable efforts to enforce a commercially reasonable trade
secrets protection program.  Without limiting the foregoing, Seller has taken
all commercially reasonable precautions to protect the source code and
documentation relating to the Proprietary Software Products from disclosure
except to employees and consultants of Seller who had “a need to know” the
contents thereof in connection with the performance of their duties to Seller
and who had been instructed (in the case of third parties, pursuant to a duly
executed confidentiality agreement) to maintain the confidentiality of the
Proprietary Software Products.

                           6.18      Warranties.  Schedule 6.18 hereto contains
true, correct and complete copies of all written product warranties issued or
made by Seller or Parent in connection with the license of any product or the
rendition of any service relating to the Business.  Seller and Parent have made
no oral warranties to any of Seller’s customers or potential customers of the
Business.  Each of Seller and Parent has no knowledge of any existing or
threatened material claim, or any facts upon which a material claim could be
based, against Seller for software or other products that are defective,
defectively designed or otherwise fails to satisfy the terms of any product
warranty.  The Seller’s or Parent’s warranty obligations related to the Business
have not resulted in charges to income that have exceeded $1,000 in any calendar
year or from January 1, 2001 to the date hereof.  No material warranty or other
claims of a similar nature have been made against Seller or Parent related to
the Business.

                           6.19      Licenses and Permits.  There are no permits
granted to or by Seller or Parent in connection with the operation of the
Business.  Schedule 6.19 hereto correctly describes all material licenses
granted to Seller in connection with the operation of the Business by any
federal, state, provincial or local government or an agency thereof.  Seller has
all material licenses and permits required by law or otherwise necessary for the
proper operation of the Business.  All licenses and permits granted to Seller
are in full force and effect, and no action to terminate, withdraw, not renew or
materially limit or otherwise change any such license or permit is pending or
has been threatened by any governmental agency or other party.  The consummation
of the transactions contemplated by this Agreement will not violate the
provisions of, or require Buyer to reapply for, any such license or permit. 
Seller has delivered to Buyer true and correct copies of all such licenses and
permits.


                           6.20      Financial Information.  Seller has
delivered to Buyer an unaudited balance sheet of the Business as of May 31,
2001, (the “Balance Sheet Date”) and profit and loss statements of the Business
for the fiscal year ended December 31, 2000 and for the period beginning on
January 1, 2001 and ending on the Balance Sheet Date (such balance sheet and
profit and loss statements, together the “Financial Statements”).  The Financial
Statements (a) were prepared in accordance with the books and records of Seller,
(b) fairly present in all material respects the financial condition of the
Business at such date and the results of operations for such periods and (c)
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis, except that unaudited statements do not
contain certain footnotes required for GAAP disclosure and are subject to
certain audit adjustments (consisting of normal recurring accruals).  Since the
Balance Sheet Date, there has not been:

(i)         any material adverse change in the Assets, the Business or the
financial condition or liabilities of Seller;

(ii)        any damage, destruction or loss (whether or not covered by
insurance) materially and adversely affecting the Business or the Assets;

(iii)       any mortgage, pledge or other lien or encumbrance affecting any of
the Assets other than Permitted Encumbrances;

(iv)       any sale or other transfer of any assets of Seller used or useful in
the Business to any shareholder or any officer, director, employee or affiliate
of Seller or Parent or any other transfer of any such assets by Seller outside
of the ordinary course of business;

(v)        any material change in accounting methods or practices followed by
Seller or Parent with respect to the Business; or

(vi)       any transaction affecting the Business or the Assets entered into by
Seller or Parent other than in the ordinary course of business, except this
Agreement, or any other material deviation from the ordinary and usual course by
Seller in the conduct of the Business.

                           6.21      Taxes.  Seller has filed all federal, state
and local tax returns required to be filed by it, and has paid all federal,
state and local income, profits, franchise, sales, use, property, excise,
payroll, and other taxes and assessments (including interest and penalties) to
the extent that such have become due.  No claims for additional taxes have been
asserted against Seller and no audits are pending with respect to any tax
liabilities of Seller.

                           6.22      Capital Projects.  No construction or other
capital projects are in progress, have been contracted for or, to the knowledge
of Seller or Parent, are required by applicable law or regulation in connection
with the operation of the Business.  All completed construction and other
capital projects, if any, are reflected in the balance sheet referred to in
Section 6.20 hereof.

                           6.23      Sufficiency of Assets. The Assets
constitute, and on the Closing Date will constitute, all of the assets or
property necessary for operation of the Business as it is currently conducted. 
All leases or deeds to real property relating to the Business are set forth on
Schedule 6.23 hereto.


                           6.24      Trade Allowance.  Seller does not have in
effect any trade allowance, billback, rebate, discount or similar program with
its customers.  No supplier of Seller has in effect, or has had in effect, and
Seller has received no payments under, any trade allowance, billback, rebate,
discount or similar program pursuant to which Seller has any actual or
contingent right to receive payment.

                           6.25      Insurance.  Seller maintains property and
casualty insurance on all tangible Assets on a replacement value basis and
product liability insurance with respect to the Business as described generally
on Schedule 6.25 hereto.  All policies providing such insurance are in full
force and effect and Seller has not received any notice of impending
cancellation or nonrenewal thereof.

                           6.26      Brokers and Finders.  Neither of Seller or
Parent has retained or engaged any broker, finder or other financial
intermediary in connection with the transaction contemplated by this Agreement.

                           6.27      Investment Purpose.  Seller is acquiring
the Shares for investment purposes and not with a view to distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), and the rules and regulations thereunder.

                           6.28      Continuity of Seller, No Distribution of
Shares.

                           (a)         This Agreement is not part of a plan for
dissolution of Seller or Parent.

                           (b)        Seller will make no distribution of the
Shares to its stockholder nor will it make or permit to be made any pro rata or
similar distribution of the shares to the shareholders of Parent.

                           (c)         The board of directors of Seller has no
current intent to adopt resolutions to dissolve Seller or make distribution of
the Shares to Seller’s stockholder or make a pro rata distribution of the Shares
to Parent’s shareholders within one year after the Closing Date.

                           6.29      Access to Information Regarding Buyer.

                           (a)         Seller and Parent have received copies of
Buyer’s annual report to shareholders and annual report on Form 10-K for the
fiscal year ended March 31, 2001, and a copy of Buyer’s definitive proxy
statement dated July 26, 2000.

                           (b)        Seller and Parent have had the opportunity
to ask questions and receive answers concerning the terms and conditions upon
which the Shares will be issued to Seller and to obtain additional information
that Buyer possesses that is necessary to verify the accuracy of information
contained in the documents referenced in part (a) of this Section 6.29.

                           6.30      Restricted Shares.  Seller is aware and
acknowledges that the Shares to be transferred to Seller pursuant to Section 2.1
hereof will be issued without registration under the Securities Act or under any
state securities laws, and, therefore, may not be sold, transferred or pledged
in the absence of an effective registration statement under the applicable
federal and state securities laws or an opinion of counsel satisfactory to the
Buyer that the transfer is exempt from registration.  Seller further
acknowledges that the certificate or certificates representing the Shares to be
transferred to Seller will bear a legend restricting transfer of the Shares as
provided above.


                           6.31      Full Disclosure .  No representation or
warranty by Seller or Parent contained in this Section 6 contains any untrue
statement of a material fact, or omits any material fact necessary to make the
representations and warranties contained herein not misleading.

             7.          REPRESENTATIONS AND WARRANTIES OF BUYER.  Buyer hereby
represents and warrants to Seller and Parent as follows:

                           7.1        Corporate Organization.  Buyer is a
corporation duly organized and validly existing, is in good standing under the
laws of the State of Minnesota and has the corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  True and correct copies of the Certificate of
Incorporation, as amended to date, and Bylaws of Buyer have been provided to
Seller.

                           7.2        Conflicting Agreements, Governmental
Consents.  The execution and delivery by Buyer of the Transaction Agreements to
be executed by it, the consummation of the transactions contemplated thereby and
the performance or observance by Buyer of any of the terms or conditions thereof
will not (a) conflict with, or result in a breach or violation of the terms or
conditions of, or constitute a default under, the Articles of Incorporation or
Bylaws of Buyer, any award of any arbitrator, or any indenture, contract or
agreement (including any agreement with stockholders), instrument, order,
judgment, decree, statute, law, rule or regulation to which Buyer is subject, or
(b) require any filing or registration with, or any consent or approval of, any
federal, state or local governmental agency or authority.

                           7.3        Corporate Power.  Buyer has the corporate
power to execute and deliver this Agreement and to consummate the transactions
contemplated hereby.

                           7.4        Corporate Authority.  All corporate action
on the part of the Buyer necessary for the authorization, execution and delivery
of the Transaction Agreements, and the consummation of the transactions
contemplated thereby, have been taken or will be taken prior to Closing.  The
Transaction Agreements are, or when delivered will be, legal, valid and binding
obligations of Seller, enforceable in accordance with their respective terms
except that the enforcement thereof may be limited by the Enforcement
Exceptions.

                           7.5        Brokers and Finders.  Buyer has not
retained any broker, finder or other financial intermediary in connection with
the transactions contemplated by this Agreement.

                           7.6        Authorization of Shares.  Buyer has taken
all necessary action to permit it to issue the number the Shares required to be
issued under Section 2.1.  Assuming the accuracy of the representations of
Seller included herein, the Shares, when issued in accordance herewith, will be
validly issued, fully paid and nonassessable and no shareholder of Buyer will
have any preemptive right of subscription or purchase in respect thereof.


                           7.7        SEC Documents .  Buyer has filed all
required reports, schedules, forms, statements and other documents with the
Securities and Exchange Commission (the “SEC”) since April 1, 1999 (together
with later filed documents that revise or supersede earlier filed documents, the
“Buyer SEC Documents”).  As of their respective dates, the Buyer SEC Documents
complied as to form in all material respects with the requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended from time to
time (the “Exchange Act”), as the case may be, and the rules and regulations of
the SEC promulgated thereunder applicable to such Buyer SEC Documents.  None of
the Buyer SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of Buyer included in
the Buyer SEC Documents complied as of their respective dates of filing with the
SEC as to form in all material respects with applicable accounting requirements
and the published rules and regulations of the SEC with respect thereto, have
been prepared in accordance with generally accepted accounting principles
(except, in the case of unaudited statements, as permitted by Form 10-Q of the
Exchange Act) applied on a consistent basis during the periods involved (except
as may be indicated in the notes thereto), and fairly present the financial
position of Buyer as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).  Except as set forth in the
Buyer SEC Documents, and except for liabilities and obligations incurred in the
ordinary course of business consistent with past practice, Buyer has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by generally accepted accounting principles to be set
forth in a balance sheet of Buyer or in the notes thereto which, individually or
in the aggregate, would have a material adverse effect on the business or
results of operations of Buyer.

                           7.8        Full Disclosure.  No representation or
warranty by Buyer contained in this Section 7 contains any untrue statement of a
material fact, or omits any material fact necessary to make the representations
and warranties contained herein not misleading.

             8.          CONDITIONS TO OBLIGATION OF BUYER TO CLOSE.  The
obligation of Buyer to effect the closing of the transactions contemplated by
this Agreement is subject to the satisfaction or written waiver prior to or at
the Closing of the following conditions:

                           8.1        Representations and Warranties.  The
representations and warranties of Seller and Parent contained in this Agreement
shall be true and correct on the Closing Date, as if made on the Closing Date.

                           8.2        No Material Adverse Change.  There shall
have occurred no change in the Assets as a whole or the Business or results of
operations of Seller relating to the Business since the Balance Sheet Date that
could reasonably be expected to have a material adverse effect on the Business
or Assets.

                           8.3        Observance and Performance.  Seller and
Parent shall have observed and performed all covenants and agreements required
by this Agreement to be observed or performed by Seller or Parent on or prior to
or at the Closing Date.


                           8.4        Employment Agreements.  Those Available
Employees identified in Schedule 8.4 hereto shall have executed and delivered
employment agreements in a form acceptable to Buyer and dated the Closing Date.

                           8.5        Lease Agreement.  Buyer shall have entered
into a lease agreement in form and substance acceptable to Buyer to lease
certain real property located at 4150 Olson Memorial Highway Minneapolis,
Minnesota and used in conjunction with the Business.

                           8.6        Officer’s Certificate.  Seller and Parent
shall have delivered to Buyer a certificate of a responsible officer of each of
Seller and Parent, dated the Closing Date, to the effects and conditions set
forth in Sections 8.1, 8.2 and 8.3 above.

                           8.7        Verification of Operating Results.  Buyer
shall have been afforded the opportunity to review the invoices, purchase
documents relating to the cost of goods sold, production expenses and sales
expenses of Seller related to the Business in order to determine the results of
operations of the Business, and shall have concluded that such results of
operations are consistent in all material respects with the results of
operations for such periods heretofore disclosed by Seller to Buyer.

                           8.8        [ Intentionally Omitted.]

                           8.9        Searches .  Buyer shall have received, as
of a date no more than five (5) days prior to the Closing Date, Uniform
Commercial Code Searches against Seller from the Secretary of State of Minnesota
and from such other states and/or counties as Buyer shall reasonably request,
together with tax lien and judgment searches, in each case certified by a
reporting service satisfactory to Buyer.  Seller shall have obtained valid
releases or terminations of any and all liens,  security interests and
encumbrances against the Assets other than Permitted Encumbrances and shall have
delivered to Buyer evidence of such releases or terminations satisfactory to
Buyer.

                           8.10      Condition of Assets.  The Assets shall be
functional for their intended purpose in all material respects on the Closing
Date.

                           8.11      Consents of Third Parties.  Buyer shall
have received duly executed copies of any consents necessary to permit the
assignment of the contracts, leases, commitments and agreements set forth on
Schedule 6.16.

                           8.12      Release of Certain Claims.  Seller shall
have obtained a release or cancellation, in form and substance satisfactory to
Buyer, from Venture One Real Estate, LLC of any and all present or future claims
Venture One Real Estate, LLC may assert against Buyer or the Assets under that
certain Exclusive Agency and Representation Agreement Between Seller and Venture
One Real Estate, LLC dated September 1, 2000.

                           8.13      Notices.  Seller shall have made all
filings and registrations with all federal, state and local governmental
agencies or authorities required to be made by Seller in connection with the
execution and delivery hereof and the consummation of the transactions
contemplated hereby.


                           8.14      Regulatory Approvals.  Buyer shall have
received all authorizations, consents and approvals of governments and
governmental agencies required in connection with the transactions contemplated
by this Agreement.

                           8.15      Secretaries’ Certificates.  Seller and
Parent each shall have delivered to Buyer copies of all necessary corporate
resolutions authorizing the execution, delivery and performance by Seller and
Parent, respectively, of this Agreement, the other Transaction Agreements and
the transactions contemplated hereby and thereby, certified to be true, correct,
complete, unchanged and in full force and effect on the Closing Date by the
Secretary or an Assistant Secretary of each of the Seller and Parent,
respectively, accompanied by such other certifications by such Secretaries as
are requested by Buyer, in a form acceptable to Buyer.

                           8.16      Legal Opinion .  Buyer shall have received
an opinion, dated the Closing Date, in form and substance acceptable to Buyer
from Messerli & Kramer P.A., counsel to Seller and Parent.

                           8.17      Copies of Documents.  Buyer shall have
received accurate and complete copies of all documents and instruments listed in
any of the schedules or exhibits to this Agreement (and of any amendments,
waivers or similar supplementary materials related thereto).

                           8.18      No Legal Actions.  No court or governmental
authority of competent jurisdiction shall have issued an order restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, and no person, firm, corporation or governmental
agency shall have instituted an action or proceeding which shall not have been
previously dismissed seeking to restrain, enjoin or prohibit the consummation of
the transactions contemplated by this Agreement.

                           8.19      Closing Documents.  Buyer shall have
received such bills of sale, assignments and other documents of transfer, in a
form acceptable to Buyer, reasonably required to transfer to Buyer the interests
of Seller in the Assets consistent with the terms of this Agreement.

                           8.20      Proceedings and Documents.  All corporate
and other proceedings and actions taken in connection with the transactions
contemplated hereby and all certificates, opinions, agreements, instruments and
documents mentioned herein or incident to any such transaction shall be
reasonably satisfactory in form and substance to Buyer and its counsel.

                           8.21      W.A.R.N. Act .  Seller shall have provided
all notifications required under the Worker Adjustment and Retraining
Notification Act (29 U.S.C. §2101 et. seq.) if necessary.

             9.          CONDITIONS TO OBLIGATION OF SELLER AND PARENT TO
CLOSE.  The obligation of Seller and Parent to effect the transactions
contemplated by this Agreement is subject to the satisfaction or written waiver
prior to or at the Closing of the following conditions:

                           9.1        Representations and Warranties.  The
representations and warranties of Buyer contained in this Agreement shall be
true and correct on the Closing Date, as if made on the Closing Date.


                           9.2        Observance and Performance.  Buyer shall
have observed and performed all covenants and agreements required by this
Agreement to be observed or performed by Buyer on or prior to or at the Closing
Date.

                           9.3        Officer’s Certificate.  Buyer shall have
delivered to Seller and Parent a certificate of a responsible officer of Buyer
dated the Closing Date to the effects set forth in Sections 9.1 and 9.2 above.

                           9.4        Secretary’s Certificate.  Buyer shall have
delivered to the Seller and Parent copies of all necessary corporate resolutions
of Buyer authorizing the execution, delivery and performance by Buyer of this
Agreement, the other Transaction Agreements and the transactions contemplated
hereby and thereby, certified to be true, correct, complete, unchanged and in
full force and effect on the Closing Date by the Secretary of Buyer accompanied
by such other certifications by such Secretary as are requested by Seller, in a
form acceptable to Seller.

                           9.5        Referral Commission Agreement.  Buyer
shall have executed and delivered to Seller a Referral Commission Agreement in
form and substance acceptable to Seller and dated the Closing Date.

                           9.6        Legal Opinion.  Seller and Parent shall
have received an opinion, dated the Closing Date, in form and substance
acceptable to Seller and Parent from Faegre & Benson LLP, counsel to Buyer.

                           9.7        Notices .  Buyer shall have made all
filings and registrations with all federal, state and local governmental
agencies or authorities required to be made by Buyer in connection with the
execution and delivery hereof and consummation of the transactions contemplated
hereby.

                           9.8        Regulatory Approvals.  Buyer shall have
received all authorizations, consents and approvals of governments and
governmental agencies required in connection with the purchase and sale
contemplated by this Agreement.

                           9.9        No Legal Actions.  No court or
governmental authority of competent jurisdiction shall have issued an order
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, and no person, firm, corporation or
governmental agency shall have instituted an action or proceeding which shall
not have been previously dismissed seeking to restrain, enjoin or prohibit the
consummation of the transactions contemplated by this Agreement.

             10.        REGISTRATION OF THE SHARES.

                           10.1      Buyer will use commercially reasonable
efforts to register the resale of the Shares under the Securities Act of 1933,
as amended, by including the Shares in a registration statement on Form S-3
covering the resale of certain shares of Common Stock issuable by Buyer upon the
exercise of warrants.  Buyer currently anticipates that such registration
statement will be filed by July 31, 2001.  If the Shares are not included in
such registration statement, Buyer will use reasonable best efforts to file a
registration statement covering the resale of the Shares by September 30, 2001.


                           10.2      Buyer may, once each calendar year, suspend
sales of the Shares under any registration statement for a limited time, which
in no event shall be longer than 90 days, if (i) such sales would materially
adversely affect, or would be improper in view of  (or improper without
disclosure in a prospectus or other filing with the SEC), a proposed financing,
reorganization, recapitalization, merger, acquisition, consolidation, or similar
transaction or other development involving or with respect to Buyer (including
without limitation, through the premature disclosure thereof) or (ii) Buyer is
conducting a public offering of capital stock (including during the
effectiveness of any registration statement pertaining thereto) and the managing
underwriter concludes in its reasonable judgment that sales of the Shares held
by Seller would materially adversely affect the success of the offering.  Buyer
will promptly notify Seller any time sales of the Shares under such registration
statement are suspended and will promptly notify Seller of the termination of
any such suspension.

                           10.3      Buyer will use reasonable efforts to file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder.

             11.        INDEMNIFICATION.

                           11.1      Indemnification of Buyer.  Parent, Seller
and their successors and assigns jointly and severally agree to indemnify and
hold harmless Buyer, its Affiliates (as defined in Rule 501(b) of Regulation D
promulgated under the Securities Act) and their respective shareholders,
directors, officers, employees and agents thereof (collectively, the “Buyer
Indemnitees” and individually a “Buyer Indemnitee”) against and with respect to:

                                        (a)         Any and all losses,
injuries, damages, deficiencies, liabilities, costs, penalties, interest,
expenses and obligations, net of any offsetting gains, cost savings or
recoveries directly related thereto (collectively, “Losses”) directly or
indirectly resulting or arising from the operation of the Business and/or the
ownership of the Assets, or from incidents or occurrences relating to the
Business or the Assets, prior to the Closing;

                                        (b)        Without limiting the
generality of the foregoing, any and all Losses directly or indirectly resulting
or arising from (i) any infringement claim or (ii) any requests, notices,
investigations, claims, demands, actions, suits or other legal or administrative
proceedings with respect to Seller, the Business or any of the Assets;

                                        (c)         Without limiting the
generality of the foregoing, any and all Losses directly or indirectly resulting
or arising from claims under any Plans, including without limitation, claims by
any participant therein or dependent of such participant and claims by any
governmental agency with respect thereto;

                                        (d)        Any and all Losses directly
or indirectly resulting or arising from any misrepresentation or breach of
warranty on the part of the Seller or Parent, under this Agreement, the other
Transaction Agreements or any certificate, document, agreement or instrument
delivered pursuant hereto or thereto;

                                        (e)         Any and all Losses directly
or indirectly resulting or arising from any non–fulfillment of any covenant or
agreement on the part of the Seller or Parent under this Agreement, the
Transaction Agreements or any certificate, document, agreement or instrument
delivered pursuant hereto or thereto;

 

                                        (f)         Any and all Losses directly
or indirectly resulting or arising from the termination of the employment of any
employee of the Seller or Parent related in any way to this Agreement, the
Transaction Agreements or the transactions contemplated thereby; and

                                        (g)        Any and all demands, claims,
actions, suits, proceedings, assessments, judgments, costs and reasonable legal
and other expenses incident to the foregoing.

                           The indemnification obligations of Seller and Parent
or their successors and assigns hereunder relate to indemnification for all
Losses of a Buyer Indemnitee, regardless of whether such Loss arises from a
third–party claim against such Buyer Indemnitee or otherwise.

                           Notwithstanding anything to the contrary provided
elsewhere in this Agreement:

(i)         The Seller and Parent or their successors and assigns will be liable
to Buyer Indemnitees for amounts payable under this Section 11.1 (other than
claims based on fraud or intentional misrepresentations by Seller or Parent, as
to which no deductible shall apply) only to the extent such amounts in the
aggregate exceed fifty thousand dollars ($50,000) and in no event shall Seller
or Parent or their successors and assigns be liable to Buyer Indemnitees under
this Section 11.1 (other than claims based on fraud or intentional
misrepresentations by Seller or Parent, as to which no limitation shall apply)
for amounts which exceed in the aggregate the Purchase Price;

(ii)        The obligations of Seller and Parent and their successors and
assigns under this Agreement to indemnify Buyer Indemnitees shall be of no force
with respect to claims under this Section 11.1 as to which a Buyer Indemnitee
has not given the Company written notice describing the basis for such claim in
reasonable detail within eighteen (18) months after the Closing Date.

                           11.2      Indemnification of Seller and Parent by
Buyer.  Buyer hereby agrees to indemnify and hold harmless Parent and Seller and
their successors and assigns and all Affiliates of Parent and Seller and their
respective shareholders, directors, officers, employees and agents thereof
(collectively, the “Seller Indemnitees” and individually, a “Seller Indemnitee”)
against and with respect to:

                                        (a)         Any and all Losses directly
or indirectly resulting or arising from the operation of the Business and/or the
ownership of the Assets, or from incidents or occurrences relating to such
business or assets, subsequent to the Closing, except to the extent the Seller
or Parent is obligated to indemnify Buyer therefor.

                                        (b)        Any and all Losses directly
or indirectly resulting or arising from any misrepresentation or breach of
warranty on the part of Buyer under this Agreement, the other Transaction
Agreements, or any certificate, document, agreement, or instrument delivered
pursuant hereto or thereto;


                                        (c)         Any and all Losses directly
or indirectly resulting or arising from any non–fulfillment of any covenant or
agreement on the part of Buyer under this Agreement, the other Transaction
Agreements or any certificate, document, agreement, or instrument delivered
pursuant hereto or thereto;

                                        (d)        Any and all demands, claims,
actions, suits, proceedings, assessments, judgments, costs and reasonable legal
and other expenses incident to the foregoing.

                           The indemnification obligations of Buyer hereunder
relate to indemnification for all Losses of a Seller Indemnitee, regardless of
whether such Loss arises from a third–party claim against such Seller Indemnitee
or otherwise.

                           Notwithstanding anything to the contrary provided
elsewhere in this Agreement:

(i)         Buyer shall be liable to the Seller Indemnitees for amounts payable
under this Section 11.2 (other than claims based on fraud or intentional
misrepresentations by Buyer, as to which no deductible shall apply) only to the
extent such amounts in the aggregate exceed fifty thousand dollars ($50,000) and
in no event shall Buyer be liable to the Seller Indemnitees under this
Section 11.2 (other than claims based on fraud or intentional misrepresentations
by Buyer, as to which no limitation shall apply) for amounts which exceed in the
aggregate the Purchase Price;

(ii)        The obligations of Buyer under this Agreement to indemnify the
Seller Indemnitees shall be of no force or effect with respect to claims under
this Section 11.2 as to which a Seller Indemnitee has not given Buyer written
notice describing the basis for such claim in reasonable detail within eighteen
(18) months after the Closing Date.

                           11.3      Investigation Not a Defense. No
investigation by Buyer or its accountants, attorneys, financial advisors or
personnel prior to, pursuant to or after the date of this Agreement shall
diminish or obviate any of the representations, warranties, covenants or
agreements of the Seller or Parent contained in this Agreement or any other
Transaction Agreements. No investigation by Seller or Parent or their
accountants, attorneys, financial advisors or personnel prior to, pursuant to or
after the date of this Agreement shall diminish or obviate any of the
representations, warranties, covenants or agreements of the Buyer contained in
this Agreement or any other Transaction Agreements.

                           11.4      Procedure for Indemnification.  If a
third–party claim is made against a Seller Indemnitee or a Buyer Indemnitee, and
if such indemnitee believes that such claim could give rise to a right of
indemnification, then such Seller Indemnitee or Buyer Indemnitee (an
“Indemnitee”) shall give written notice to the party obligated to provide
indemnification hereunder (an “Indemnifying Party”) of such claim as soon as
reasonably practicable after such Indemnitee has received notice thereof
(provided that failure to give timely notice shall not limit the indemnification
obligations of the Indemnifying Party hereunder except to the extent that the
delay in giving, or failure to give, such notice has a material adverse effect
upon the ability of the Indemnifying Party to defend against the claim).  The
Indemnifying Party shall defend such claim, at the Indemnifying Party’s own
expense and with counsel selected by the Indemnifying Party and reasonably
satisfactory to such Indemnitee, provided that an Indemnitee shall at all times
also have the right to fully participate in the defense at its own expense (and
may retain its own counsel at the expense of the Indemnifying Party if it shall
determine that representation of it and the Indemnifying Party by the same
counsel would present a conflict).  If the Indemnifying Party shall fail to
defend such claim within ten (10) days after notice thereof shall have been
given by an Indemnitee to the Indemnifying Party or if the Indemnifying Party
shall not diligently pursue such a defense, such Indemnitee shall have the
right, but not the obligation, to undertake the defense of, and to compromise or
settle (exercising reasonable business judgment), the claim on behalf, for the
account, and at the risk and expense (including without limitation the payment
of the reasonable attorneys’ fees of such Indemnitee regardless of whether the
Indemnitee prevails against the third party claim) of the Indemnifying Party. 
If the Indemnifying Party assumes the defense of such claim, the obligation of
the Indemnifying Party hereunder as to such claim shall include taking all steps
necessary in the defense or settlement of such claim.


                           The Indemnifying Party shall not consent to the entry
of any judgment or settle or compromise any third–party demands, claims,
actions, suits or proceedings for which an Indemnitee has sought indemnification
from the Indemnifying Party unless it shall have given such Indemnitee not less
than fifteen (15) days prior written notice of the proposed consent, settlement
or compromise, and afforded such Indemnitee an opportunity to consult with the
Indemnifying Party regarding the proposed consent, settlement or compromise, and
shall not consent to the entry of any judgment or enter into any settlement or
compromise without the approval of such Indemnitee.  An Indemnitee shall not
unreasonably withhold or delay its approval of a proposed consent, settlement or
compromise.  In determining whether to give its approval, an Indemnitee may
consider whether the proposed consent, settlement or compromise includes as an
unconditional term thereof the giving by the claimant to such Indemnitee of a
release from all liability in respect of such claim except the liability
satisfied by the Indemnifying Party.

             12.        POST-CLOSING TRANSITIONAL MATTERS.

                           12.1      Delivery of Tangible Assets.  Promptly
after the Closing Date, Seller shall make the tangible Assets available to Buyer
at Seller’s facilities at 4150 Olson Memorial Highway, Minneapolis, Minnesota
and shall cooperate with Buyer’s personnel in arranging for the orderly
assembly, packing and shipment of all tangible Assets to such locations as Buyer
shall specify; provided, however, that (a) machinery and equipment in the
possession of third parties for production purposes shall be left in their
possession and Seller and Buyer shall jointly notify and confirm to such third
parties that Buyer has purchased such assets from Seller and (b) Buyer shall,
with Seller’s assistance, identify any books and records that should remain
temporarily in the possession of Seller in order to facilitate an orderly
transition with respect to customer relations, regulatory affairs and other
similar matters.

                           12.2      Intellectual Property.  Seller will use its
best efforts to assist Buyer in promptly recording in all relevant governmental
offices the assignment to Buyer of all issuances, registrations, and
applications for patents, trademarks, and copyrights being conveyed to Buyer
pursuant to this Agreement. Seller agree not to adopt, use, register, or apply
to register a trademark, service mark, trade dress, tradename, corporate name,
domain name or any other indication of origin or sponsorship that is confusingly
similar to any trademark, service mark, trade dress, tradename, or corporate
name conveyed to Buyer pursuant to this Agreement.


                           12.3      Use of Purchased Supplies.  Subject to any
applicable laws, rules or regulations, Buyer shall be entitled following Closing
to use up any existing supplies of packaging or promotional materials bearing
Trademarks acquired by Buyer.

                           12.4      < u>Performance and Collection Agreement. 
If requested by Buyer, Buyer and Seller shall enter into a performance and
collection agreement in form and substance satisfactory to Buyer whereby after
the Closing Date Buyer will perform on behalf of Seller Seller’s obligations
with respect to delivering, configuring and installing software licensed to
third parties under Unassignable Reseller Agreements and whereby Seller will
collect and remit to Buyer, net of any amount to be paid by Seller to the owner
of the software covered by the Unassignable Reseller Agreements, all amounts
receivable from third parties from software licensed to third parties under
Unassignable Reseller Agreements.

                           12.5      Covenant to Change Name. Seller and Parent
shall, within 60 days of the Closing Date, provide Buyer with evidence
including, without limitation, certified copies of directors and shareholder
resolutions and the amended Certificate of Incorporation, verifying that Buyer
has liquidated and dissolved or has changed its name to eliminate “RESoft”
therefrom and has changed any filings with regard to assumed names,
qualifications to conduct business as a foreign corporation and the like as
necessary to permit Buyer to assume the trade name “RESoft.”  Seller and Parent
shall file such documents in the office of the Delaware Secretary of State and
with all other relevant offices and agencies promptly after Closing.  During the
period encompassing sixty days from the Closing Date, neither Seller nor Parent
may utilize the name “RESoft” in any material commercial context, except as
necessary to file tax returns or other documents with governmental entities.

             13.        EXPENSES.   Each party shall pay all of the costs and
expenses incurred by it in negotiating and preparing this Agreement (and all
other agreements, certificates, instruments and documents executed in connection
herewith), in performing its obligations under this Agreement, and in otherwise
consummating the transactions contemplated by this Agreement, including without
limitation its attorneys’ fees and accountants’ fees.

             14.        SURVIVAL. All representations, warranties and covenants
of the parties contained in this Agreement will remain operative and in full
force and effect, regardless of any investigation made by or on behalf of the
parties to this Agreement, until eighteen months after the Closing Date,
whereupon such representations, warranties and covenants will expire (except for
covenants that by their terms survive for a longer period); provided, however,
that the foregoing shall not bar the parties hereto, and their respective
successors and assigns, from asserting at any time thereafter any cause of
action based on the untruth or inaccuracy of any other representation or
warranty made herein or in any written statement, certificate or schedule
furnished hereunder with an intent to deceive or defraud or with reckless
disregard for the truth or accuracy thereof, and further provided that any
representation or warranty that would otherwise terminate on such date will
continue to survive with respect to a claim for indemnity made under Section 11
hereof on or prior to such dates, until such claim has been satisfied or
otherwise resolved.


             15.        [INTENTIONALLY OMITTED.]

             16.        ASSIGNMENT.  This Agreement may not be assigned by any
party hereto without the prior written consent of the other parties, except that
Buyer may assign this Agreement to any of its wholly-owned subsidiaries, whether
currently in existence or created subsequent to the date hereof.  No assignment
by Buyer will relieve Buyer of responsibility for performance of its obligations
hereunder.  This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their successors and permitted assigns, and no person,
firm or corporation other than the parties, their successors and permitted
assigns shall acquire or have any rights under or by virtue of this Agreement.

             17.        COVENANT OF FURTHER ASSURANCES.  From time to time after
the Closing, without further consideration, Seller and Parent will execute and
deliver such other instruments of transfer and take such other actions as Buyer
may reasonably require to transfer the Assets to, and vest title of the Assets
in, Buyer, and to put Buyer in possession of the Assets.  Without limiting the
foregoing, Seller and Parent shall execute and deliver such instruments and take
such other actions as Buyer may reasonably request in connection with Buyer’s
efforts to obtain patent, copyright, trademark or other statutory protection for
any part of the Intellectual Property.  In the event that it shall be necessary
for Seller or Parent to qualify to do business as a foreign corporation in any
state after the Closing in order for Buyer to enforce any material claim, Seller
or Parent shall so qualify promptly upon written request of Buyer.

             18.        BULK TRANSFER LAW.  Buyer and Seller each hereby waive
compliance by Seller with the provisions of the “bulk sales,” “bulk transfer” or
similar laws of any state.

             19.        PUBLIC ANNOUNCEMENT.  From and after the date hereof, no
party to this Agreement shall release information to the public concerning this
Agreement or the transactions contemplated herein without the prior written
consent of the other party unless required by law, judicial or administrative
order, or rule or regulation of the SEC or any applicable securities exchange
and full opportunity for prior consultation is afforded to the other party to
the extent practicable.

             20.        ENTIRE AGREEMENT.  This Agreement, including the
exhibits and schedules attached to this Agreement, and the other Transaction
Agreements constitute the entire agreement and understanding among Seller,
Parent and Buyer with respect to the sale and purchase of the Assets and the
other transactions contemplated by this Agreement.  All prior representations,
understandings and agreements between the parties with respect to the purchase
and sale of the Assets and the other transactions contemplated by this Agreement
are superseded by the terms of this Agreement.

             21.        AMENDMENT AND WAIVER.  Any provision of this Agreement
may be amended or waived only by a writing signed by the party against which
enforcement of the amendment or waiver is sought.

             22.        CHOICE OF LAW.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Minnesota, without
regards to the conflict of laws provisions thereof, as though all acts and
omissions related to this Agreement occurred in the State of Minnesota.


             23.        JURISDICTION AND VENUE.  Seller, Parent and Buyer
irrevocably consent to the exclusive jurisdiction of the state and federal
courts located in Hennepin County, Minnesota, in any actions arising out of or
relating to this Agreement, and waive any other venue to which either party
might be entitled by domicile or otherwise.

             24.        SEVERABILITY.  The provisions of this Agreement shall,
where possible, be interpreted so as to sustain their legality and
enforceability, and for that purpose the provisions of this Agreement shall be
read as if they cover only the specific situation to which they are being
applied.  The invalidity or unenforceability of any provision of this Agreement
in a specific situation shall not affect the validity or enforceability of that
provision in other situations or of other provisions of this Agreement.

             25.        COUNTERPARTS.  This Agreement may be executed in
counterparts and by facsimile signature, each of which shall be considered an
original.

             26.        NOTICES.  All notices given pursuant to this Agreement
shall be in writing and shall be delivered by hand or sent by United States
registered mail, postage prepaid, addressed as follows (or to another address or
person as a party may specify on notice to the other):

                           (i)          If to Seller or Parent:

                                        RESoft, Inc.
                                        4150 Olson Memorial Highway
                                        Suite 400
                                        Minneapolis, Minnesota  55422
                                        Attn:  Chief Executive Officer
                                        Telephone:  (763) 398-1100
                                        Fax:  (763) 398-1101

                                        With a copy to:

                                        Messerli & Kramer P.A.
                                        1800 Fifth Street Towers
                                        150 South Fifth Street
                                        Minneapolis, Minnesota 55402
                                        Attention:  William M Habicht
                                        Telephone:  (612) 672-3600
                                        Facsimile:  (612) 672-3777

                           (ii)         If to Buyer:

                                        IntraNet Solutions, Inc.
                                        7777 Golden Triangle Drive
                                        Eden Prairie, Minnesota  55344
                                        Attention: Gregg A. Waldon
                                        Telephone: (952) 903-2003
                                        Facsimile: (952) 829-5424

                                        With a copy to:

                                        Faegr e & Benson LLP
                                        2200 Wells Fargo Center
                                        90 South Seventh Street
                                        Minneapolis, Minnesota  55402-3901
                                        Attention: Kris Sharpe
                                        Telephone: (612) 766-7000
                                        Facsimile:  (612) 766-1600

             27.        PARTIES IN INTEREST. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their successors
and permitted assigns, and nothing in this Agreement, expressed or implied, is
intended to confer upon any other person any rights or remedies of any nature
under or by reason of this Agreement.

             28.        HEADINGS. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

             29.        REMEDIES. Except as otherwise provided in Section 15,
nothing contained herein is intended to or shall be construed so as to limit the
remedies which any party may have against the other in the event of a breach by
any party of any representation, warranty, covenant or agreement made under or
pursuant to this Agreement, it being intended that any remedies shall be
cumulative and not exclusive.

             30.        KNOWLEDGE OF THE PARTIES.  Where any representation or
warranty contained in this Agreement is expressly qualified by reference to the
best knowledge or to the knowledge of any of the parties hereto, each of the
parties hereto acknowledges and confirms that, as to the matters that are the
subject of such representations and warranties, such party has made all
appropriate inquiries of officers and appropriate additional executives of such
party (and inquiries of such other individuals as, based on the results of the
inquiries and knowledge of such party’s officers and other appropriate
executives, a reasonable person would deem prudent) and, when the results of
such inquiries indicated it to be prudent, has reviewed all appropriate books
and records of such party, but the terms “knowledge” and “best knowledge” shall
not mean, require or imply that the representing party has made any further
investigation or inquiry.

[Remainder of page intentionally left blank]

             IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date and year
first above written.

    BUYER: INTRANET SOLUTIONS, INC.       By:____________________________    
Name:_________________________     Its:___________________________     SELLER:
RESOFT, INC.       By:____________________________    
Name:_________________________     Its:___________________________     PARENT:
STONEHAVEN REALTY TRUST       By:____________________________    
Name:_________________________     Its:___________________________

 

 

Signature Page to Asset Purchase Agreement]

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

             ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of July 10, 2001 by
and between IntraNet Solutions, Inc., a Minnesota corporation (“Buyer”),
Stonehaven Realty Trust, a Maryland self-administered real estate investment
trust (“Parent”), and RESoft, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Seller”).

          W I T N E S S E T H

             WHEREAS, Buyer and Seller have concurrently herewith consummated
the purchase by Buyer of certain assets of Seller pursuant to the terms and
conditions of the Asset Purchase Agreement dated July 10, 2001 (the “Asset
Purchase Agreement”);

          WHEREAS, capitalized terms herein not otherwise defined herein shall
have the meanings ascribed to them in the Asset Purchase Agreement;

          WHEREAS, pursuant to the Asset Purchase Agreement, Buyer has agreed to
assume, fulfill and/or satisfy certain liabilities and obligations of Seller
with respect to the Assets and the Business;

          NOW, THEREFORE, in consideration of the sale of the Assets and in
accordance with the terms of the Asset Purchase Agreement, Buyer and Seller
agree as follows:

          1.       (a)      Seller does hereby sell, transfer, assign and
deliver to Buyer all of the right, title and interest of Seller in, to and under
the Assets; provided that no sale, transfer, assignment or delivery shall be
made of any material portion of any of the Contracts if an attempted sale,
assignment transfer or delivery, without the consent of a third party, would
constitute a breach or other contravention thereof or in any adversely affect
the rights of Buyer and Seller thereunder.

          (b)      Buyer does hereby accept all the right, title and interest of
Seller in, to and under all of the Assets (except as aforesaid) and Buyer
assumes and agrees to pay, perform and discharge promptly and fully when due all
of the Assumed Liabilities and to perform all of the obligations of Seller to be
performed under the Purchase Orders, Service Contracts and Contracts after the
Closing Date.

          2.       This Agreement shall be construed in accordance with and
governed by the law of the State of Minnesota, without regard to the conflicts
of laws provisions of such state.

          3.       This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

         
             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed as of the date first written above.

 

BUYER: INTRANET SOLUTIONS, INC.       By:________________________    
Name:_____________________     Its:_______________________     SELLER: RESOFT,
INC.       By:________________________     Name:_____________________    
Its:_______________________

 

 

[Signature page to Assignment and Assumption Agreement]

 

EXHIBIT B

BILL OF SALE AND GENERAL ASSIGNMENT

             RESoft, Inc., a Delaware corporation (“Seller”), for good and
valuable consideration to it paid, receipt and sufficiency of which is hereby
acknowledged, and pursuant to the Asset Purchase Agreement (the “Agreement”)
dated July 10, 2001 by and among Stonehaven Realty Trust, a Maryland
self-administered real estate investment trust, Seller and Intranet Solutions,
Inc., a Minnesota corporation (“Buyer”), and notwithstanding that the following
property may be conveyed by separate and specific transfer documents, by these
presents does sell, assign, transfer and deliver unto Buyer and its successors
and assigns, as of July 10, 2001 (the “Closing Date”) all of its rights, title
and interest in, to and under the Assets (as defined in the Agreement);

             TO HAVE AND TO HOLD the Assets unto the Buyer and its successors
and assigns to and for its or their use forever.

             This Bill of Sale is being delivered pursuant to the Agreement and
shall be construed consistently therewith.

             IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be
signed by its duly authorized officer on and as of the Closing Date.

  RESOFT, INC.   By:________________________________
Name:______________________________ Its:________________________________

 

STATE OF                                                )
                                                                    ) ss.
COUNTY OF                                            )

             On this 10th day of July, 2001, before me personally came
______________________, to be personally known, who, being duly sworn, did
depose and say that he  is _________________ of RESoft, Inc., a Delaware
corporation, one of the entities described in and that executed the above
instrument, that he signed his name thereto by authority of the Board of
Directors of said corporation.

  Notary Public               ___________________________________   My
commission expires:  ________________

TRANSFER AND GENERAL ASSIGNMENT

 

             Reference is made to that certain Asset Purchase Agreement (the
“Agreement”) dated July 10, 2001 by and among Stonehaven Realty Trust, a
Maryland self-administered real estate investment trust (“Parent”), and RESoft,
Inc., a Delaware corporation and wholly owned subsidiary of Parent, and Intranet
Solutions, Inc., a Minnesota corporation (“Buyer”).  While disclaiming any
ownership of the Assets (as defined in the Agreement), Parent, for good and
valuable consideration to it paid, receipt and sufficiency of which is hereby
acknowledged, and notwithstanding that the Assets may be conveyed by separate
and specific transfer documents, by these presents does assign, transfer and
deliver unto Buyer and its successors and assigns, as of July 10, 2001 (the
“Closing Date”) all of its rights, title and interest in, to and under the
Assets, if any;

             TO HAVE AND TO HOLD the Assets unto the Buyer and its successors
and assigns to and for its or their use forever.

             This Transfer and General Assignment and shall be construed
consistently with the Agreement.

             IN WITNESS WHEREOF, Parent has caused this Transfer and General
Assignment to be signed by its duly authorized officer on and as of the Closing
Date.

  STONEHAVEN REALTY TRUST       By:________________________  
Name:______________________   Its:________________________

 

STATE OF                                                )
                                                                    ) ss.
COUNTY OF                                            )

             On this 10th day of July, 2001, before me personally came
______________________, to be personally known, who, being duly sworn, did
depose and say that he  is _________________ of Stonehaven Realty Trust, a
Maryland self-administered real estate investment trust, one of the entities
described in and that executed the above instrument, that he signed his name
thereto by authority of the Board of Trustees of said trust.

  Notary Public               ____________________________________   My
commission expires:  _________________

 